Citation Nr: 1432899	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to December 1979.  He died in June 2010.  The Appellant is the Veteran's surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant is seeking service connection for the cause of the Veteran's death. The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. 
See 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Appellant and her representative contend in a June 2014 statement that service-connected diabetes contributed materially and substantially to cause the Veteran's death and that it aided and lent assistance to the production of death.  They contend that the October 2013 VA opinion of record is inadequate and that a remand for a new opinion is necessary to determine the contributory and material affects diabetes mellitus had on the production of the Veteran's death.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

While the VA examiner opined in October 2013 that the Veteran's death was not caused by or a result of service-connected diabetes with diabetic nephropathy, he did not indicate whether the service-connected disabilities contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  The Board finds that a remand for a supplemental medical opinion is necessary to address the Appellant's claim for service connection for the Veteran's cause of death

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to an appropriate VA examiner for a supplemental medical opinion to address service connection for the Veteran's cause of death.  The record should be made available to the examiner for review.  The VA examiner should offer the following opinions:

A) Is it at least as likely as not that service-connected service-connected diabetes with diabetic nephropathy were the immediate or underlying cause of the Veteran's death or were otherwise etiologically related to the cause of the Veteran's death?

B) Is it at least as likely as not that service-connected diabetes with diabetic nephropathy contributed substantially and materially to the cause of the Veteran's death?

C) Is it at least as likely as not that service-connected diabetes with diabetic nephropathy was so debilitating that it accelerated the Veteran's death?

The examiner should provide a rationale for all opinions rendered with references to the evidence of record.  

4.  After all development has been completed, the AOJ should readjudicate the issue of service connection for the cause of the Veteran's death.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC). The Appellant and her representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



